Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the lower structure of a vehicle in claim 1 including especially the construction of the spacer provided between.the underbody and the- front suspension member and having a front end surface opposed to a rear wall surface of the front suspension member, wherein the rear wall, surface of the front suspension member abuts against the front end surface during a frontal collision is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of the lower structure of a vehicle in claim 6 including especially the construction of the  spacer provided between the underbody and the front suspension member and having at least one bolt hole for penetration of a bolt for fixing to the framework member, the spacer including an extending portion, the extending portion extending forward of the vehicle from a portion where a holt hole positioned foremost in the vehicle is defined, and the extending portion having a front, end surface that is opposed to the rear wall surface of tire front suspension member is not taught nor is fairly suggested by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612